F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 4 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RONALD L. MCKAY,

                Plaintiff-Appellant,

    v.                                                    No. 98-5132
                                                    (D.C. No. 96-CV-787-J)
    KENNETH S. APFEL, Commissioner                        (N.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT           *




Before TACHA , BARRETT , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Ronald L. McKay appeals from       the district court’s order affirming

the decision of the Commissioner of Social Security. In that decision, the

Commissioner denied claimant’s application for disability insurance benefits

made under Title II of the Social Security Act. See 42 U.S.C. § 423. We exercise

jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and affirm.

      On appeal, claimant contends that the administrative law judge (ALJ)

impermissibly ignored some of the medical evidence, “incorrectly appl[ied] the

test for whether or not the claimant’s pain coupled with other factors was

disabling”; and improperly assumed that because claimant had worked with

“massive amounts of pain [] he could continue to do so with a simple

modification . . . to light exertional level.” Appellant’s Br. at 2. Claimant asserts

that these errors resulted in an erroneous conclusion at step five of the sequential

process that claimant maintains the ability to perform a limited range of light

work. See Williams v. Bowen , 844 F.2d 748, 750 (10th Cir. 1988).

      Having carefully reviewed the entire medical record, the parties’

arguments, and the relevant law, for substantially the same reasons as set forth in

the district court’s order filed May 19, 1998, we conclude that the

Commissioner’s decision is supported by substantial evidence on the whole record

and comports with the relevant legal standards.   See Casias v. Secretary of Health

& Human Serv. , 933 F.2d 799, 800-01 (10th Cir. 1991).


                                           -2-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  James E. Barrett
                                                  Senior Circuit Judge




                                       -3-